Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 15/739,889 filed on 26 December 2017. The response filed 20 March 2020 amends claims 1, 7, 10, 11, and 17, and presents arguments is hereby acknowledged. 	Claims 1-18 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 9 April 2020 has been entered.

Response to Arguments
The response filed 20 March 2020 addresses the 35 U.S.C. 112 rejections made on the 22 January 2020 Final Rejection. Applicant arguments and amendments have been fully considered. Regarding the insufficient antecedent basis, Applicant amended claim 17 to recite “said second path portion.” This amendment is found persuasive. Therefore, all of the 35 U.S.C. 112 rejections are hereby withdrawn.

Independent Claims 1 and 10
On pages 7-10 of the response filed 20 March 2020, Applicant addresses the 35 U.S.C. 102 rejection made on the 22 January 2020 Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 102, have been fully considered.
On pages 7-10, Applicant argues that Hicks fails to teach or suggest “performing, by a functional entity of the first device, a predetermined operation relating to an instance of the data message” and “transmitting a notification message to a network modeling device signaling the performance of the predetermined operation by the functional entity of the first device.” Applicant argues that “it is clear that the information contained in Hicks’ alarm message 128 cannot be reasonably interpreted as equivalent to the recited components of the ‘notification message.’” Further, Applicant argues that “a person skilled in the art would not interpret the network IP address of the security system 100 and/or the alarm controller 106 as an ‘identifier of [a] functional entity’ of the alarm controller.” Applicant argues that the IP address fails to identify a “functional entity” within the alarm controller. 	Examiner respectfully agrees and finds this argument persuasive-in-part. Regarding the limitation “performing, by a functional entity of the first device, a predetermined operation relating to an instance of the data message,” Hicks discloses an alarm controller 106 performing, by software code/instructions of the alarm controller 106, a detecting alarm condition 160 operation relating to an alarm 126 of the input, in paragraphs 0042 and 0046. The software of the alarm controller, as discussed in paragraphs 0058-0059, disclose the process of querying a table to select the alarm code 164 that is associated with a specific camera. This mapping performed by the client-side security application 112 is interpreted to be a predetermined operation. Therefore, Examiner finds this argument unpersuasive. Regarding the “transmitting a notification message to a network modeling device signaling the performance of the predetermined operation by the functional entity of the first device” limitation, Hicks discloses an alarm controller 106 transmitting alarm message 128 to monitoring station 102, i.e. a network modeling device, in paragraph 0046. Therefore, Examiner finds this argument unpersuasive. Regarding the “signaling the performance of the predetermined operation by the functional entity of the first device” limitation, Examiner interprets this to be an intended result limitation. For instance, the act of transmitting a notification message signals that the alarm controller 106 identified an alarm condition within system 100. However, as stated in paragraph 0042 of Hicks, alarms may be false. Thus, the act of “transmitting a notification message” signals to the network modeling device that the alarm controller 106 identified an alarm. Therefore, Examiner finds this argument unpersuasive. Regarding the message identifier, paragraph 0046 states “The alarm message 128 may include data that uniquely identifies the customer's account and/or a network IP address 162 associated with the security system 100 and/or the alarm controller 106.” Examiner interprets this to mean that the alarm message may include data that uniquely identifies the network IP address 162 associated with the alarm controller 106. Therefore, Examiner finds this argument unpersuasive. However, Hicks fails to disclose “an identifier of a functional entity.” Therefore, Examiner finds this argument persuasive. 

Independent Claims 7 and 11
On pages 10-12 of the response filed 20 March 2020, Applicant addresses the 35 U.S.C. 103 rejection made on the 22 January 2020 Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On pages 10-12, Applicant argues that Arellano of the Hicks/Arellano system fails to teach or suggest “determining a topology of the network at a selected level of abstraction based on the received notification messages.” Applicant argues that Arellano discloses “processing the notification message based on at least one of message urgency, message sender information, a user profile, etc.” 	Examiner respectfully disagrees and finds this argument unpersuasive. Regarding the “determining a topology of the network at a selected level of abstraction based on the received notification messages” limitation, Arellano, in paragraphs 0019 and 0028, discusses initiating a discovery process to determine all devices associated with a user. Examiner interprets this to mean determining a topology of the network. The “selected level of abstraction” is interpreted to be the perspective of agent modules within the devices. This discovery action is implemented based on the message received from the various IM networks of FIG 1. Therefore, Examiner finds this argument unpersuasive. 

Dependent Claims 2-6, 8, 9, 12-18
On pages 7-12 of the response filed 20 March 2020, Applicant addresses the 35 U.S.C. 102 and 103 rejections made on the 22 January 2020 Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments persuasive-in-part. With regards to allowability, Examiner has conducted a search and applied new art. Thus, a new rejection is established against the independent claims.

Claim Interpretation
Claims 1, 7, 10, and 11 recite “and/or.” As per MPEP 2111, Examiner will give the phrase its broadest reasonable interpretation. Thus, Examiner will interpret these instances to mean “or.”
Claims 1 and 10 recite “transmitting a notification message to a network modeling device signaling the performance of the predetermined operation by the functional entity of the first device.” Examiner interprets “signaling the performance of the predetermined operation by the functional entity of the first device” to be the intended result of transmitting a message.
Claims 7 and 11 recite “a respective device.” Examiner interprets the respective device and the first device to be the same device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2011/0090334 A1 to Hicks, III et al (hereafter Hicks) and US Patent 9,122,599 B1 to Jaladanki et al.
Regarding Claim 1, Hicks discloses a notification method performed by a first device of a plurality of devices forming nodes of a network (FIG. 2 provides for a method performed by an alarm controller 106 of a plurality of alarm sensors 108  forming nodes of data network 104), comprising:  	sending and/or receiving a data message via a first communication link to and/or from a second device of the plurality of devices (FIG. 2 and 0041 provides for alarm controller 106 receiving input, i.e. a data message, via a link to alarm sensor 108 of the plurality of alarm sensors 108); 	performing, by a functional entity of the first device, a predetermined operation relating to an instance of the data message (0042 and 0046 provides for alarm controller 106 performing, by software code/instructions of the alarm controller 106, a detecting alarm condition 160 operation relating to an alarm 126 of the input), said predetermined operation being performed prior to said sending or after said receiving of the data message (0042, 0046, and 0058-0059 provides for the detecting alarm condition 160 operation being performed after said receiving of the input); and 	transmitting a notification message to a network modeling device (FIG. 2 and 0046 provides for alarm controller 106 transmitting alarm message 128 to monitoring station 102, i.e. a network modeling device) signaling the performance of the predetermined operation by the functional entity of the first device (Examiner interprets this to be an intended result limitation), said notification message including an identifier of said first device (0046 provides for the alarm message 128 includes data that uniquely identifies the alarm controller 106), an identifier of said predetermined operation (0046 provides for data describing alarm condition 160), and a message identifier common to all instances of said data message within said first device (0046 provides for a network IP address 162 that is common to all instances of alarm message 128 within alarm controller 106). 	Hicks doesn’t explicitly disclose said notification message including an identifier of said functional entity. 	Jaladanki, in a similar field of endeavor, discloses a notification message including an identifier of a functional entity (col. 7 lines 25-56 provides for Network Element 206 transmit Response 254 to NMS 202, wherein Response 254 includes the application module ID of the software module that is the source module of the error). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Jaladanki for identifying the source module of an error. The application module ID of Jaladanki, when implemented with the alarm messaging of the Hicks system, will allow one of ordinary skill in the art to trace the modules of a device in order to identify the source of errors. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the application module ID of Jaladanki with the alarm messaging of the Hicks system for the desirable purpose of detecting errors and locating the source of the module identifying the errors.
Regarding Claim 2, the Hicks/Jaladanki system discloses the notification method according to claim 1, comprising sending said notification message on the occurrence of any one of the following operations:  	the data message being generated by an entity of said first device;  	the functional entity of said first device taking charge of the data message received from another functional entity of said first device;  	the data message being received from another device (Hicks, FIG. 2, 0041, and 0046 provides for the received input is received from alarm sensor 108);  	the data message being sent to another device; and  	the data message being consumed by the functional entity of said first device.
Regarding Claim 3, the Hicks/Jaladanki system discloses the notification method according to claim 1, comprising generating said message identifier on receiving the data message via the first communication link or while generating the data message (Hicks, 0046 and 0058-0059 provides for generating the network IP address 162 that is common to all instances of alarm message 128).
Regarding Claim 4, the Hicks/Jaladanki system discloses the notification method according to claim 1, wherein said notification message includes said data message (Hicks, 0041 and 0046 provides for alarm message 128 being generated with data from received input).
Regarding Claim 5, the Hicks/Jaladanki system discloses the notification method according to claim 1, wherein said notification message includes a timestamp (Hicks, 0102 provides for time stamps).
Regarding Claim 6, the Hicks/Jaladanki system discloses the notification method according to claim 1, wherein said notification message is transmitted via a second communication link (Hicks, FIG. 2 provides for wherein the alarm message 128 is transmitted via a link between alarm controller 106 and monitoring station 102, instead of the first communication link between alarm controller 106 and sensors 108).
Regarding Claim 10, similar rejection where the method of claim 1 teaches the first device of claim 10.
Regarding Claim 12, similar rejection where the method of claim 2 teaches the first device of claim 12.
Regarding Claim 13, similar rejection where the method of claim 3 teaches the first device of claim 13.
Regarding Claim 14, similar rejection where the method of claim 4 teaches the first device of claim 14.
Regarding Claim 15, similar rejection where the method of claim 5 teaches the first device of claim 15.
Regarding Claim 16, similar rejection where the method of claim 6 teaches the first device of claim 16.

Claims 7-9, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks, Jaladanki et al, and US PGPUB 2004/0223485 A1 to Arellano et al.
Regarding Claim 7, Hicks discloses a method of modeling a network comprising a plurality of devices forming nodes of said network (FIG. 2 provides for a data network 104 comprising a plurality of alarm sensors 108 forming nodes of network 104), a first device of the plurality of devices being capable of sending and/or receiving data messages via a first communication link to and/or from a second device of the plurality of devices (FIG. 2 and 0041 provides for an alarm controller 106 being capable of receiving input/data messages via a link to alarm sensor 108 of the plurality of sensors 108), said method performed by a device for modeling the network (FIG. 2, monitoring station 102) and comprising:  	receiving a plurality of notification messages sent by at least one device of the plurality of devices (FIG. 2 and 0046 provides for monitoring station 101 receiving a plurality of alarm messages 128 by alarm controller 106 of the devices of network 104), each notification message signaling a respective predetermined operation relating to a respective instance of a data message (0042, 0046, and 0059 provides for each alarm message 128 signaling a respective detected alarm condition 160 operation relating to a respective instance of data message 128 at a queried camera), said respective predetermined operation performed by a respective functional entity of a respective device of the plurality of devices (0042, 0046, and 0058-0059 provides for said respective detecting alarm condition 160 operation performed by software code/instructions, i.e. a respective functional entity, of the alarm controller 106 of the device of network 104), said notification message including an identifier of said respective device (0046 provides for the alarm message 128 includes data that uniquely identifies the alarm controller 106), an identifier of said respective predetermined operation (0046 provides for data describing alarm condition 160), and a message identifier common to all instances of said data message within said respective device (0046 provides for a network IP address 162 that is common to all instances of alarm message 128 within alarm controller 106). 	Hicks doesn’t explicitly disclose said notification message including an identifier of said respective functional entity; determining a portion of a path followed by said data message within said network by analyzing the received notification messages; and determining a topology of the network at a selected level of abstraction based on the received notification messages. 	Jaladanki, in a similar field of endeavor, discloses a notification message including an identifier of a respective functional entity (col. 7 lines 25-56 provides for Network Element 206 transmit Response 254 to NMS 202, wherein Response 254 includes the application module ID of the software module that is the source module of the error). 	Same motivation as claim 1. 	The Hicks/Jaladanki system doesn’t explicitly disclose determining a portion of a path followed by said data message within said network by analyzing the received notification messages; and determining a topology of the network at a selected level of abstraction based on the received notification messages. 	Arellano, in a similar field of endeavor, discloses determining a portion of a path followed by a data message within a network by analyzing received notification messages (FIG. 1, 0012, and 0023-0024 provides for a notification service node 10 determining a path followed by a received notification message from one of IM networks 16-20 by processing the notification messages); and  	determining a topology of the network at a selected level of abstraction based on the received notification messages (FIG. 1, 0019, and 0028 provides for initiating discovery to determine all devices associated with user 31, i.e. determining a topology of the network, at an agent module level of abstraction based on the received notification message). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Arellano for communication information based on discovered devices. The discovered devices of Arellano, when implemented with the alarm messaging of the Hicks/Jaladanki system, will allow one of ordinary skill in the art to trace the available devices of a network in order to identify the other network-enabled devices and their capabilities. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the discovered devices of Arellano with the alarm messaging of the Hicks/Jaladanki system for the desirable purpose of identifying other network-enabled devices and utilizing their capabilities to perform an action within the network.
Regarding Claim 8, the Hicks/Jaladanki/Arellano system discloses the method according to claim 7, wherein at least some of said received notification messages comprise said data message (Hicks, 0046 provides for alarm message 128 comprise data transmitted from alarm sensors 108), and wherein said path includes a first path portion within the respective device (Hicks, FIG. 2 provides for a first path comprising application 122) and a second path portion between the first device and the second device of the plurality of devices (Hicks, FIG. 2 provides for a second path between alarm controller 106 and alarm sensors 108), said first path portion being determined as a function of said message identifier common to all instances of the data message within the respective device (Hicks, 0046 provides for network IP protocol, a function of said message identifier, is common to all instances of alarm message 128 within alarm controller) and said second path portion being determined by comparing data messages contained in said notification messages (Arellano, 0011, 0019, and 0028 provides for path between notification service node 10 and network enable devices is determined by discovering agent modules and different types of messages). 	Same motivation as claim 7.
Regarding Claim 9, the Hicks/Jaladanki/Arellano system discloses the method according to claim 7, wherein at least some of said received notification messages comprise said data message (Hicks, 0046 provides for alarm message 128 comprise data transmitted from alarm sensors 108), and wherein said topology is obtained from identifiers of functional entities included in said notification messages (Arellano, 0011, 0019, and 0028 provides for network enabled device discovery is obtained from agent modules). 	Same motivation as claim 7.
Regarding Claim 11, similar rejection where the method of claim 7 teaches the modeling device of claim 11.
Regarding Claim 17, similar rejection where the method of claim 8 teaches the modeling device of claim 17.
Regarding Claim 18, similar rejection where the method of claim 9 teaches the modeling device of claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2016/0261468 A1 to Premkumar et al discloses alarm conditions within a telecommunication network.
US Patent 9,565,080 B2 to Jain discloses reverse engineering topology information to extract failures.
US PGPUB 2016/0007137 A1 to Ahn et al discloses modifying M2M service settings.
US PGPUB 2007/0286218 A1 to Zhang et al discloses bridging centrality values according to the network topology.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Primary Examiner, Art Unit 2459